Judgment reversed upon the law, with costs, and complaint dismissed, with costs. It appearing from the testimony of the *859chauffeur who was called as a witness by plaintiff, and thereby certified as credible (Potts v. Pardee, 220 N. Y. 431, 433), that Ms acts were not within the scope of Ms employment, appellant was not liable for Ms negligence, and the complaint should have been dismissed. (Fluegel v. Coudert, 244 N. Y. 393; Psota v. Long Island R. R. Co., 246 id. 388.) In view of tMs disposition of the case, the appeal from the order denying defendant Becei’s motion for a new trial is dismissed, Lazansky, P. J., Rich, Young, Kapper and Seudder, JJ., concur.